AllianceBernstein Global High Income FundExhibit 77C [811-07732] The Annual Meeting of Stockholders of AllianceBernstein Global High Income Fund, Inc. was held on March 31, 2009. A description of the proposal and number of shares voted at the Meeting are as follows: 1. To elect a Class One Director (term expires in 2010): Director Voted for Authority Withheld Robert M. Keith 67,045,670 2,870,219 2. To elect Class Three Directors (terms expire in 2012): Director Voted for Authority Withheld Garry L. Moody 67,091,931 2,823,958 Marshall C. Turner 67,046,408 2,869,481 Earl D. Weiner 67,029,679 2,886,210 ablegal -1694940 v1
